Citation Nr: 0017342	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-14 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for right bundle branch 
block.  

3.  Entitlement to service connection for a sleep disorder.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from September 1977 
to November 1997.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  

The issues of entitlement to service connection for right 
bundle branch block and a sleep disorder are the subjects of 
a remand that follows this decision.  


FINDING OF FACT

The appellant has left ear hearing loss disability which was 
initially manifested during his period of active military 
service.  


CONCLUSION OF LAW

Left ear hearing loss disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303(d), 3.385 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant testified at a videoconference hearing in April 
2000 that he was exposed to field artillery noise trauma in 
service and that he now has left ear hearing loss disability 
as a result of such noise exposure.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the veteran's 
current disability was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service medical records show that audiometric testing at the 
appellant's July 1977 enlistment examination revealed 
puretone thresholds for the frequencies of 500, 1000, 2000, 
3000, and 4000 cycles per second (Hertz) in the left ear to 
be 15, 5, 5, 5, and 5 decibels, respectively, which were all 
within the range of normal limits.  Audiometric testing in 
March 1995 revealed puretone thresholds of 65, 60, 65, 70, 
and 65, respectively, at 500, 1000, 2000, 3000, and 4000 
Hertz.  At the appellant's retirement examination in July 
1997, puretone thresholds at 500, 1000, 2000, 3000, and 4000 
Hertz were 50, 55, 45, 55, and 50, respectively.  

On VA audiological evaluation in February 1998, three months 
after the appellant's retirement from service, puretone 
thresholds were 27.5, 30, 25, 27.5, and 27.5 decibels, 
respectively, for the frequencies at 500, 1000, 2000, 3000, 
and 4000 Hertz in the left ear.  Discrimination ability in 
the left ear, based on the Maryland CNC test, was 92 percent 
correct.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Service connection for hearing loss may be 
established where any of these hearing loss thresholds are 
currently met, and the evidence of record, including that 
pertinent to service, establishes that a current hearing loss 
was incurred in service.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992); 38 C.F.R. § 3.303(d).  

Although the February 1998 VA audiological examiner stated 
that the appellant's hearing acuity in his left ear was 
normal for the frequencies through 4000 Hertz, certified 
audiometry for the left ear at the time (both puretone 
thresholds and speech discrimination) revealed that the 
appellant met the 38 C.F.R. § 3.385 regulatory criteria for 
establishing that there is hearing loss disability.  Puretone 
thresholds in the left ear at three of the frequencies 
between 500, 1000, 2000, 3000, and 4000 Hertz were greater 
than 26 decibels, and left ear speech recognition, using the 
Maryland CNC Test, was less than 94 percent.  The Board also 
notes that while the appellant's hearing acuity in each ear 
was normal at the time he entered service, left ear puretone 
thresholds at 500, 1000, 2000, 3000, and 4000 Hertz in 
service (March 1995 and July 1997) showed that there was the 
there was hearing loss disability in the left ear under 
38 C.F.R. § 3.385.  

The evidence conclusively establishes that the appellant has 
left ear hearing loss disability, and that such disability 
was first manifested in service.  Accordingly, service 
connection for left ear hearing loss is warranted.  


ORDER

Service connection for left ear hearing loss is granted.  


REMAND

At the outset, the Board notes that there is certain 
rudimentary development that is mandated even before the 
threshold matter of well-groundedness of a claim is 
considered.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held in Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999), that an RO's failure to obtain 
the SMRs of a veteran who had specifically requested that 
they be obtained, and the RO's failure to notify the veteran 
of its failure to obtain such SMRs, may constitute a grave 
procedural error.  

The appellant argues that service connection should be 
granted for a cardiovascular disorder separate from his 
service-connected hypertension, because he has right bundle 
branch block which was first diagnosed in service.  He 
believes it was likely caused by being indirectly struck by 
lightening on two occasions in service.  He also claims that 
he has a sleep disorder that began in service after he 
returned from a tour of duty in Southwest Asia (June 5, 1991, 
to September 1, 1991).  

At a videoconference hearing in April 2000, the appellant 
contended that his claims file was incomplete, in that there 
were additional service medical records and postservice VA 
medical records that pertained to his claimed heart and sleep 
disorders which had not been considered with regard to his 
claims for service connection for those disorders.  He 
indicated that additional service medical records existed, 
including the report of a Persian Gulf Registry examination 
performed while he was stationed at Ft. Campbell, Kentucky.  
He also stated that there were treatment records at the VA 
medical Centers in Tuskegee, Alabama, and Montgomery, 
Alabama; in particular, he referred to outpatient records 
from a Dr. Lambert at the Montgomery medical facility, who 
had prescribed medications to help with the sleep disorder.  

Although right bundle branch block is an electrocardiographic 
finding, the Board notes that it may be an indication of 
organic heart disease.  While the evidence of record does not 
suggest that the appellant's right bundle branch block is 
associated with any organic heart disease, the Board is not 
permitted to determine, in the absence of competent medical 
evidence, that his right bundle branch block is not a 
disability.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Because of the particularly vital role that SMRs can play in 
determining the question of in-service incurrence of a 
disability, as described in Hayre, and the specific 
instructions in VA's Adjudication Procedure Manual M21-1 
(Paragraphs 6.01-6.07) regarding requests for service 
records, particularly when the service records received may 
only constitute partial records, and because a medical 
opinion is necessary to explain the significance of the 
appellant's right bundle branch block, the Board finds that 
additional development is required to ensure an equitable 
determination in this case.  Accordingly, the case is 
remanded for the following:  

1.  The RO should arrange for an exhaustive 
search for any of the appellant's additional 
service medical records that may exist, 
particularly from Ft. Campbell, Kentucky, 
and/or pertaining to a Persian Gulf War 
Registry examination.  If the records described 
by the appellant are not obtained, the scope of 
the search should be documented in the record.  

2.  The RO should obtain from the VA medical 
centers in Montgomery, Alabama, and Tuskegee, 
Alabama, copies of all medical records 
pertaining to treatment provided to the 
appellant since service. 

3.  If, after obtaining additional service and 
VA medical records, it is determined that 
further medical development is required to 
properly evaluate the appellant's claims, the 
RO should arrange for such development.  

4.  The RO should then arrange for a specialist 
in cardiology to review the claims folder and 
provide an opinion explaining the significance 
of the appellant's right bundle branch block, 
i.e., whether it is only an incidental 
electrocardiographic finding or whether it is a 
reflection of cardiac disability.  If any 
additional medical development is deemed 
necessary by the specialist, it should be done.  
The specialist should provide complete 
rationale for all conclusions reached.  

5.  The RO should review the claims folder to 
ensure that all the development ordered is 
complete, then readjudicate the two remaining 
claims.  

If the benefits sought on appeal remain denied, a 
supplemental statement of the case should be furnished to the 
appellant and his representative, and they should be afforded 
the appropriate period of time to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and notes 
that this development must be attended to in an expeditious 
manner as mandated by the Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes) and VBA's Adjudication Procedure Manual, 
M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The sole purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No additional action by the appellant is 
required until he receives further notice.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 



